NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CRAIG KAISER GARRETT,                           No. 20-55209

                Plaintiff-Appellant,            D.C. No. 2:18-cv-10754-AB-KES

 v.
                                                MEMORANDUM*
PAULETTE FINANDER, Prison Doctor,
official and individual capacity,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      California state prisoner Craig Kaiser Garrett appeals pro se from the district

court’s judgment dismissing for failure to exhaust administrative remedies his 42

U.S.C. § 1983 action alleging deliberate indifference to serious medical needs. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Albino v. Baca,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
747 F.3d 1162, 1171 (9th Cir. 2014) (legal rulings on exhaustion); Wilhelm v.

Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012) (dismissal for failure to state a

claim). We affirm.

      The district court properly dismissed Garrett’s action because Garrett failed

to exhaust his available administrative remedies in a timely manner as required by

the Prison Litigation Reform Act (“PLRA”). See Ross v. Blake, 136 S. Ct. 1850,

1856 (2016) (proper administrative exhaustion under the PLRA is mandatory);

Woodford v. Ngo, 548 U.S. 81, 88-91 (2006) (prisoner must complete the

administrative review process in accordance with the applicable procedural rules,

including deadlines, as a precondition to suit); see also Albino, 747 F.3d at 1169

(where a failure to exhaust is clear from the face of the complaint, a district court

may dismiss for failure to state a claim).

      All pending requests are denied as moot.

      AFFIRMED.




                                             2                                  20-55209